DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination an ultrasonic transducer system as recited by claim 1, particularly a transducer, including one or more mounting flanges for coupling the transducer to the transducer mounting structure; the first tuned resonator being tuned to a first operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the first operating frequency; the second tuned resonator being tuned to a second operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the second operating frequency, wherein the first operating frequency and the second operating frequency are different from one another. 
The prior art of record does not teach or suggest either alone or in combination a wire bonding machine as recited by claim 14, particularly a wire bonding machine one or more mounting flanges for coupling the transducer to the transducer mounting structure, the first tuned resonator being tuned to a first operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the first operating frequency, the second tuned resonator being tuned to a second operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the second operating frequency, wherein the first operating frequency and the second operating frequency are different from one another. 
The prior art of record does not teach or suggest either alone or in combination a flip chip bonding machine as recited by claim 15, particularly the first tuned resonator being integrated with at least one of the transducer mounting structure and at least one of the one or more mounting flanges, the first tuned resonator being tuned to a first operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the first operating frequency, the second tuned resonator being tuned to a second operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the second operating frequency, wherein the first operating frequency and the second operating frequency are different from one another.
The prior art of record does not teach or suggest either alone or in combination a method of providing an ultrasonic transducer system as recited by claim 16, particularly integrating a first tuned resonator with at least one of the transducer mounting structure and at least one of the one or more mounting flanges, the first tuned resonator being tuned to a first operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the first operating frequency; and integrating a second tuned resonator with at least one of the transducer mounting structure and at least one of the one or more mounting flanges, the second tuned resonator being tuned to a second operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the second operating frequency wherein the first operating frequency and the second operating frequency are different from one another. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735